DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Track 1
	The Track 1 Request was granted on October 29, 2021.

Continuation
	This application is a continuation of 17/501,252, which is a continuation of 17/411,494.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,170,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of generating a purchase record for redeeming healthcare services without significantly more. 
Claim 1 recite(s) receiving and generating steps carried out by a processor.  The processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. para. 108).  
Claim 1 falls into the category of fundamental economic practice (presenting users with a bundled set of healthcare services).  The claim is directed to a judicial exception to an abstract idea.
None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of generating a purchase record for redeeming healthcare services without significantly more.  The dependent claims are all directed gathering and analyzing data for the healthcare services and payment.
See Spec. para. 108).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-30 are ineligible.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chmait (2016/0071225).

Chmait discloses:

d comprising: receiving, payment for a bundled set of a plurality of healthcare services to be provided individually by a plurality of respective providers, using a processor, wherein the received payment is pre-paid in an amount of a bundle price based on a location at which at least one healthcare service of the bundled set of healthcare services will be provided; and in response to receiving the payment, generating, using the processor, a purchase data record identified by a unique confirmation number selectively redeemable by a user to receive each healthcare service of the plurality of healthcare services individually.  (para.20,72-73, 94, and 147—discusses bundling healthcare services based on location and a unique bundle indicator associated with a data record)

As per claim 2, wherein the method further comprises storing, the purchase data record and the unique confirmation number in a memory configured to be operably coupled with the processor, using the processor.  (para.72 and 105—unique bundle indicator)

As per claim 3, wherein the memory is operably coupled to the processor, wherein the memory comprises encoded processor executable instructions and data, wherein said instructions and data jointly program and configure the processor and wherein the instructions when executed by the processor cause the processor to perform operations.  (para.24—processor)



As per claim 5, wherein the received payment comprises one or more of: real currency or virtual funds.  (para.30 and 120—variety of payment options)

As per claim 6, wherein the received payment further comprises virtual funds and the virtual funds payment further comprises promotional credit.  (para.50—promotion)

As per claim 7, wherein the method further comprises creating a virtual funds account for the user, using the processor.  (para.77—create account)

As per claim 8, wherein the received payment is received from the virtual funds account created for the user.  (para.72, 77, and 105—create account for user and receive funds)

As per claim 9, wherein the method further comprises disbursing payment to at least one of the plurality of respective providers, using the processor.  (para.72, 77, and 105—create account for user and receive funds)

As per claim 10, wherein the at least one of the plurality of respective providers to which payment is disbursed further comprises at least one of a physician, a practice 

As per claim 11, wherein the disbursed payment comprises real currency.   (para.30 and 120—variety of payment options)

As per claim 12, wherein the disbursed payment comprises virtual funds.   (para.30 and 120—variety of payment options)

As per claim 13, wherein the disbursed payment comprises a plurality of payments allocated by the processor from the received payment, wherein the plurality of payments is disbursed by the processor to each of the plurality of respective providers.  (para.57—payment disbursed as services are rendered)

As per claim 14, wherein the user has a health insurance policy having a health insurance deductible and wherein the method further comprises applying an amount of the received payment to the health insurance deductible, using the processor.  (para.28—deductible)

As per claim 15, wherein the amount of the received payment applied to the health insurance deductible is determined by the processor as a function of the health insurance policy. (para.28—deductible)



As per claim 17, wherein the purchase data record persists in a data store operably coupled with the processor and wherein the purchase data record is redeemable using the processor until each of the plurality of healthcare services in the bundled set is redeemed.  (para.57—payment disbursed as services are rendered0

As per claim 18, wherein the method further comprises: presenting, to the user a plurality of healthcare services comprising at least one bundled set of the plurality of healthcare services to be performed separately by the plurality of respective providers, using the processor; and receiving, an indication of at least one bundled set of healthcare services selected by the user, wherein the bundle price is further determined by the processor based on a time at which at least one of the plurality of services will be provided, using the processor.  (para.57—price determined and payment disbursed as services are rendered).

As per claim 19, wherein the bundle price is a real currency price.  (para.72 and 105—unique bundle indicator and pricing)

As per claim 20, wherein the bundle price is a virtual funds price.   (para.72 and 105—unique bundle indicator and pricing)

As per claim 21, wherein the bundle price is an undiscounted price.  (para.26—prices can be set)

As per claim 22, wherein the bundle price is a discounted price.  (para.26—prices can be set)

As per claim 23, wherein the purchase data record further comprises a distinct redemption status for each individual healthcare service of the bundled set of healthcare services, and wherein the method further comprises setting, using the processor, each individual redemption status in the purchase data record to indicate the 

As per claim 24, wherein the method further comprises receiving, the unique confirmation number with a request for redemption of at least one healthcare service, and using the processor Page 74Atty Docket: 3016.CON2 USP and the purchase data record to selectively determine the redemption status of the at least one healthcare service, using the processor.  (para.72 and 105—unique bundle indicator; para.122—record of purchases and status)

As per claim 25, wherein the method further comprises updating, the redemption status of the purchase data record to indicate redemption of at least one of the plurality of healthcare services, using the processor.   (para.72 and 105—unique bundle indicator; para.122—record of purchases and status)

As per claim 26, wherein the purchase data record further comprises a transaction information record of the bundled set of healthcare services, and wherein updating the redemption status further comprises updating, in a data store operably coupled with the processor the transaction information record of the bundled set of healthcare services using the processor.   (para.72 and 105—unique bundle indicator; para.122—record of purchases and status)

As per claim 27, wherein the at least one bundled set further comprises a drug.  (para.2—prescriptions and others)

As per claim 28, wherein the at least one bundled set of healthcare services further comprises a primary service and a secondary service associated with the primary service, and wherein the received payment further comprises payment for the secondary service.  (para.2—prescriptions and other services)

As per claim 29, wherein the purchase data record is a voucher.  (para.30—invoice and other documents)

As per claim 30, wherein the voucher is selectively redeemable for each healthcare service individually using the processor.  (para.57—payment disbursed as services are rendered)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, 2021/0326939 discloses healthcare services.  The closest NPL is “The strategy that will fix health care,” ME Porter, TH Lee - Harvard business review, 2013 - aerodigestive.us.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691